PER CURIAM.
We have read the entire record and the excellent briefs filed by the attorneys for each of the parties. We have also read and considered the supplemental brief of appellant Roderick Bruce McCloud prepared by his “advocate.” Several pages could be devoted to a recitation of the factual background of these cases; and numerous other pages to citations, quotations and discussions of applicable law, none of which would add to the jurisprudence of this State nor to the enlightenment of either the appellants or' appellee. Suffice to say that our consideration of the record and briefs fails to reveal demonstrable prejudicial error. Indeed, we find no error at all.
Appellants having failed to demonstrate reversible error, the judgments and sentences appealed are
Affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.